Per Curiam.
Respondent was admitted to practice by this Court in 1988. She maintains a law office in the Town of Liberty, Sullivan County.
By decision dated March 1, 2007, respondent was suspended from practice for six months, which suspension was stayed upon certain conditions (Matter of Killian, 38 AD3d 994 [2007]). By decision dated May 29, 2008, this Court denied respondent’s application to terminate the stayed suspension without prejudice to renewal in one year from the date of the decision (Matter of Killian, 51 AD3d 1363 [2008]).
Respondent again moves for termination of the stayed suspension and provides a supporting affidavit indicating that all of the conditions of the stay have been fully complied with. Petitioner does not oppose the motion, which we now grant.
Mercure, J.P, Spain, Lahtinen and Kane, JJ., concur. Ordered that respondent’s application is granted, and the stayed suspension imposed by this Court’s decision dated March 1, 2007 is terminated.